NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa



                                             January 9, 2015

      Hon. Michael W. Morris                         Mark Anthony Moncada Estrada
      Assistant Criminal District Attorney           TDCJ #1568684
      100 N. Closner                                 McConnell Unit
      Edinburg, TX 78539                             3001 S. Emily Drive
      * DELIVERED VIA E-MAIL *                       Beeville, TX 78102

      Hon. Rene A. Guerra
      Criminal District Attorney
      Hidalgo County Courthouse
      100 N. Closner, Room 303
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00283-CR
      Tr.Ct.No. CR-712-08-C
      Style:    MARK ANTHONY MONCADA ESTRADA v. THE STATE OF TEXAS


             The above-referenced cause has been set for submission without oral argument
      on Friday, January 23, 2015, before a panel consisting of Justice Gina M. Benavides,
      Justice Gregory T. Perkes, and Justice Nora Longoria. Pursuant to TEX. R. APP. P. 2,
      the Court suspends the 21 day notice requirement of Rule 39.8. See TEX. R. APP. P. 2
      (allowing appellate courts to suspend a rule's operation in a particular case and order a
      different procedure); TEX. R. APP. P. 39.8 (delineating notification requirements
      regarding submission of a cause).

                                                 Very truly yours,


                                                 Dorian E. Ramirez, Clerk

      DER:ch